Citation Nr: 0322038	
Decision Date: 09/02/03    Archive Date: 09/08/03	

DOCKET NO.  00-02 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for left knee 
disability with traumatic arthritis, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased initial rating for traumatic 
arthritis of the left ankle, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the low back, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1978 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
arthritis of the left knee and left ankle, assigning 10 
percent evaluations for each, and continuing a 10 percent 
evaluation for arthritis of the low back.


REMAND

A determination has been made that additional due process is 
necessary in the current appeal.  Accordingly the case is 
REMANDED to the RO for the following:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the veteran and of the 
scheduled hearing, reflecting that the 
notice was mailed to his correct address, 
should be placed in the record.  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




